Citation Nr: 1760968	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-19 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for sleep apnea and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for hypertension and, if so, whether service connection is warranted.

3.  Entitlement to service connection for a gastrointestinal disorder.

4.  Entitlement to service connection for gastroesophageal reflex disease (GERD).

5.  Entitlement to a rating in excess of 50 percent for major depressive disorder, excluding periods of temporary 100 percent ratings.

6.  Entitlement to a rating in excess of 20 percent for chronic low back strain with intervertebral disc syndrome with sciatic nerve involvement since February 2010.

7.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the right ankle with calcaneal spur since January 2016.

8.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).

9.  Entitlement to a rating in excess of 10 percent for right great toe fracture.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1979 and from January 1980 to March 1988.  He had additional service in the Army National Guard from October 1988 to March 1994, including active Guard service from October 1989 to January 1993.

This matter came before the Board of Veterans' Appeals (Board) on appeal from several rating decisions, including June 2010, June 2012, March 2015, December 2015 and February 2016.

In March 2011, the Veteran was afforded a hearing before a Decision Review Officer (DRO) at the Roanoke, Virginia, RO.

In September 2016, the Board remanded the service connection claims of service connection for a gastrointestinal disorder, GERD, sleep apnea and hypertension, as well as the claims for increased ratings for low back and right ankle disorders and a TDIU.  The Board also notes the May 2017 statement of the case (SOC) denied increased ratings for depression and right ankle disorders.  The Veteran's representative submitted a timely June 2017 substantive appeal and the appeal was perfected and certified to the Board for these two claims.

With regard to the claims decided below, additional evidence was received following the May 2017 SOC and September 2017 SSOC, including VA treatment records and a September 2017 statement from the Veteran's representative.  However, the evidence is cumulative of that already of record.  Thus, a remand for an additional SSOC is not necessary for the claims decided herein.  See 38 C.F.R. § 20.1304(c) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for sleep apnea and hypertension, as well as an increased rating for a right great toe fracture, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Evidence received since the March 2011 rating decision denying service connection for hypertension and sleep apnea relates to unestablished facts necessary to substantiate the claims.  

2.  The Veteran's gastrointestinal disorder and GERD did not have their onset in service and are not otherwise related.

3.  The Veteran's gastrointestinal disorder and GERD were not caused or aggravated by his service-connected disabilities, to include medications required for such.

4.  For the entire period on appeal, the Veteran's major depressive disorder has more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; total occupational and social impairment is not shown during the appeal.

5.  For the entire appeal period, the Veteran's low back disability most closely approximated forward flexion limited to 30 degrees or less, in consideration of his functional loss due to flare-ups; however, there is no evidence of ankylosis or incapacitating episodes requiring bed rest prescribed by a physician.

6.  The Veteran's right ankle disability has been manifested with dorsiflexion limited to 7 degrees and functional loss due to pain and weakness; ankylosis has not been found during the appeal period.

7.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.  38 U.S.C.§ 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.§ 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for a gastrointestinal disorder have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  The criteria for service connection for GERD have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

5.  For the entire period on appeal, the criteria for a rating of 70 percent, but not higher, for major depressive disorder have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

6.  For the entire period on appeal, the criteria for a rating of 40 percent, but not higher, for the low back disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2017).

7.  The criteria for a rating in excess of 20 percent for a right ankle disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, DCs 5010, 5271 (2017).

8.  The criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After extensive review of the record, the Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the claims as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).  Although significant redundant and repetitive evidence has been submitted by the Veteran and his representative, the Board's discussion will focus on the relevant evidence of record related to the present claims.

I.  New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.  The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In a March 2011 rating decision, the Veteran's claim of service connection for sleep apnea was denied.  His claim for service connection for hypertension which had previously been denied, was also confirmed and continued in the decision.  He was notified of the decision by letter later that month, which was mailed to the then current mailing address of record.  With regard to the claims, nothing further was received until the May 2014 claim to reopen service connection for sleep apnea.  No new evidence or notice of disagreement was received by VA within one year of the issuance of the March 2011 rating decision.  As the Veteran did not appeal the decision, that rating decision is final with regard to the two claims.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Board finds that new and material evidence has been submitted so that the previously denied claims of service connection for sleep apnea and hypertension are reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

With regard to the sleep apnea claim, new evidence received since the March 2011 rating decision includes an April 2017 correspondence from the Veteran's representative.  He indicated the Veteran is currently service-connected for major depressive disorder and that there is significant evidence which shows that sleep apnea is common to people who suffer from depression.  He included a study published in the journal Sleep Disordered Breathing which supports depression and sleep apnea are not randomly linked but tend to occur together.

Accordingly, the April 2017 correspondence and medical literature in support is new because it was not of record and considered in the prior denial.  It is also material as it presents a possible nexus between sleep apnea and a service-connected disability, major depressive disorder.  Thus, the claim for service connection for sleep apnea is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.

With regard to hypertension, the Veteran's representative submitted a September 2017 correspondence in which he indicated the Veteran's current hypertension is related to medication he takes for his major depressive disorder.  He stated Duloxetine is prescribed to the Veteran to treat his major depression and a listed side effect of that medication is hypertension.  The representative also noted the Veteran's blood pressure readings are elevated, and the Board notes he was diagnosed with hypertension in the November 2015 VA examination.

Accordingly, the September 2017 correspondence from the Veteran's representative is new because it was not of record and considered in the prior denial.  It is also material as it presents a possible nexus between Veteran's hypertension and a service-connected disability, major depressive disorder.  Thus, the claim for service connection for hypertension is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.

II.  Service Connection Claims  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Gastrointestinal Disorder and GERD

Following the Veteran's July 2015 claims, he was afforded a November 2015 VA examination in which the examiner diagnosed him with GERD and indicated the use of omeprazole for the condition for the last 6-7 years.  She stated the disorder is less likely than not proximately due to or the result of the Veteran's service-connected conditions.  She indicated there is no indication that PTSD causes the reflux of acid from the stomach to the esophagus and his symptoms are relived with medication.  In a later November 2015 VA examination, an examiner indicated the Veteran's GERD is due to a weakness in the anatomical portion of the esophagus and the disorder would not be caused or aggravated by PTSD.  She stated the Veteran's current medications are reviewed and these are medications noted to aggravate or cause GERD.  Further, she noted "there is no service treatment record or medical evidence connecting the GERD to service treatment."

The RO requested an addendum and a December 2015 opinion was received.  The examiner indicated the Veteran's gastrointestinal disorder/diverticulitis is less likely than not related to his service-connected PTSD, or any medications used for treatment of any service-connected conditions.  He stated diverticulitis is a condition of the GI system caused by genetics or diet, and is not caused or aggravated by PTSD.  He noted the Veteran's medications have been reviewed and are not known to be linked to diverticulitis.  Further, there is no connection between diverticulitis and in-service treatment.

The claims came before the Board in September 2016 and were remanded for further development, including a VA addendum opinion to determine the nature and etiology of any gastrointestinal disorder and GERD, including as related to a service-connected disability.  A July 2017 VA opinion was submitted in which the examiner stated it is less likely than not that his diverticulitis with polyps and GERD disorders had their onset during service.  He indicated the Veteran's left service in January 1993 and the National Guard in March 1994, and there is no documented evidence of an onset of diverticulitis with polyps and GERD during service.  He noted diverticulitis with polyps was not diagnosed until five years following service and GERD was not diagnosed until 2002.

Additionally, the examiner stated it is less likely than not the disorders were caused by the Veteran's service-connected disabilities or any treatment for them.  He indicated diverticulitis is a condition of the gastrointestinal system caused by genes or diet and not related to PTSD or depression.  He reported the medications the Veteran uses were reviewed and are not known to cause or aggravate diverticulitis or GERD conditions.  Further, there is no medical evidence connecting the stomach disorders to treatment for a service-connected disability.  Additionally, he stated, the stomach disorders were not aggravated by a service-connected disability.  The examiner noted all the service-connected disabilities, and that such disorders are not known to cause or aggravate the Veteran's stomach disorders.

The Board finds the claims for service connection for a gastrointestinal disorder and GERD are not warranted.  The Board finds the July 2017 VA physician's opinion highly persuasive.  The opinion is predicated on a thorough review of the evidence, including the Veteran's post-service treatment and prior VA opinions.  His opinion contains clear conclusions with supporting data and well-reasoned medical explanations connecting the two.  The opinion includes a persuasive rationale as to the lack of a connection between the diagnosed diverticulitis and GERD with the Veteran's service-connected disabilities and medications for such.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board acknowledges the July 2017 correspondence submitted by the Veteran's representative which indicated disagreement with the conclusions of the July 2017 examiner.  He stated the examiner does not appreciate the growth period for polyps and that the Veteran's polyps may have had their onset during service and gone undetected until later.  He also noted the Veteran's service treatment records were not fully obtained which leaves the examiner's review of the records inadequate.  He also indicated some of the Veteran's medications have side effects which include upset stomach, heartburn, stomach pain, bloating and gas.  Overall, he concluded the physician's opinion was speculative.

The Board acknowledges the representative's correspondence and that he believes the July 2017 VA opinion was inadequate, as well as potentially outstanding service records.  Further, the Board is sympathetic to his and the Veteran's contentions that the Veteran's gastrointestinal disorders are related to service or a service-connected disability.  However, the etiology of internal conditions, such as diverticulitis or GERD, are complex medical issues requiring training and expertise which the Veteran and his representative have not been shown to possess.  Although the representative and Veteran consistently reported their contentions, there are no medical opinions in support of those contentions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  Multiple VA opinions and addendums were obtained and are against the Veteran's claims.  Further, the post-remand July 2017 opinion was authored by a physician, who is capable of providing conclusions regarding the etiology of his stomach disorders.  Thus, the weight of the probative evidence rests with the highly probative medical opinion from July 2017.  This opinion discussed the Veteran's and his representative's theories of entitlement, but ultimately determined there is no causal relationship between diverticulitis or GERD, and the Veteran's service or a service-connected disability, to include medications for such.  Additionally, as noted above, there are no medical opinions in support of the Veteran's contentions.

Although the Board is sympathetic to the Veteran's contentions regarding his gastrointestinal disorders, the preponderance of the evidence is against the two claims.  Thus, the preponderance of the evidence is against the claims of service connection for gastrointestinal and GERD disorders, there is no doubt to be resolved, and service connection is therefore not warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

III.  Increased Rating Claims

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

A.  Major Depressive Disorder

The Veteran's claim for service connection for major depressive disorder was granted in a June 2012 rating decision and he was awarded a 50 percent rating from October 31, 2007.  A notice of disagreement was not received within one year of the decision.  A June 2012 substantive appeal was submitted, however, it had no indication of any condition being appealed.  Further, the Veteran contacted VA in June 2012 and inquired into a determination of posttraumatic stress disorder (PTSD).  Thus, the Board finds no notice of disagreement was submitted within one year of the June 2012 rating decision.  Thereafter, the Veteran filed a December 2013 claim for an increased psychiatric rating and this December 2013 claim is the beginning of the rating period on appeal.

Legal Criteria

Under 38 C.F.R. § 4.130, most service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.

Under DC 9411, a 30 percent rating is assigned for PTSD for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  DSM-IV at 32.  Although the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder, rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as explained above.

Scores ranging from 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mile insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a Veteran may only qualify for a given disability rating under§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Court further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the Veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  See id. at 118.

Analysis

The Veteran filed a December 2013 substantive appeal which indicated his psychiatric disorders had worsened and that he had been admitted to the hospital December 5, 2013, due to his symptoms.  A review shows the Veteran was in fact admitted to the VA hospital on December 5, 2013, due to moderate major depressive disorder.

VA treatment records prior to December 2013 show the Veteran had more moderate psychiatric symptoms and no suicidal ideation.  A May 2012 record indicated no suicidal ideation reported by the Veteran.  Further, February 2013 and November 2013 records showed the Veteran did not report suicidal ideation and no suicidal tendencies were noted, and his depression symptoms appeared moderate.

However, the Veteran was hospitalized on December 5, 2013, and his psychiatric condition worsened at that point.  This coincides with his claim for an increased rating for his service-connected depression.  In an April 2014 VA record, the Veteran was admitted for depression and suicidal ideation.  The Veteran reported he felt empty and was thinking about "ending it all."  He also indicated sleep difficulties.  A June 2014 private medical opinion was submitted in which the examiner indicated the Veteran was suffering from sleep difficulties, with night tremors and sweating, as well as anxiety.  Depression symptoms were described with feelings of hopelessness, helplessness, guilt, and frustration.  A July 2016 VA record noted prior psychiatric hospitalizations, including December 2013, April 2014, and June 2016.  Additionally, sleep difficulties were indicated, however, his appearance and hygiene were normal, as were his speech and thought processes.  The examiner reported a moderate suicide risk was noted on June 10, 2016, and a low suicide risk was noted June 27, 2016.

The Veteran was afforded an August 2016 VA examination in which the examiner diagnosed him with recurrent and severe major depressive disorder, without psychotic features.  He indicated the level of symptoms as "occupational and social impairment with deficiencies in most areas, such as work, school, family relations judgment, thinking and/or mood."  Significant sleep problems and anger were noted and he reported distancing himself with his friends.  Other symptoms upon examination included anxiety, flattened affect, disturbance of motivation and mood, difficulty in maintaining relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.  The examiner further reported the Veteran was well-groomed, cooperative, oriented, and had intact senses.  No manic symptoms were reported, his speech was clear and logical, no thought or judgment disorder was found, and his intellect, cognition, and memory were normal.

A September 2017 VA treatment record was submitted in which the Veteran was found to have passing suicidal thoughts, but had not made any plans or intent.  Later in September 2017, he denied suicidal or homicidal ideation.

Based on the above evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that an increased rating to 70 percent is warranted for major depressive disorder for the entire appeal period, excluding periods of temporary 100 percent ratings.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The Board finds that although an increased rating to 70 percent is warranted, at no point throughout the appeal period did the Veteran's depression manifest symptoms of total occupational and social impairment to warrant a 100 percent rating.

Many psychiatric symptoms were reported throughout the appeal period, including ongoing suicidal ideation, sleep difficulties, anxiety and difficulty with relationships.  The Board acknowledges the Veteran's hospitalizations, including December 2013, April 2014, and June 2016.  It is clear that a worsening in his psychiatric symptoms occurred in December 2013, beginning with the December 5, 2013, hospitalization.

The VA examination report from August 2016 supports this.  The examiner indicated the Veteran is suffering from severe major depressive disorder, without psychotic features.  He noted occupational and social impairment with deficiencies in most areas, and that the Veteran was suffering from symptoms of sleep problems, anger, anxiety, disturbance of motivation and mood, and suicidal ideation.  Accordingly, a higher 70 percent rating is appropriate for the entire timeframe on appeal, as occupational and social impairment with deficiencies in most areas is indicated by the evidence of record.

Although the evidence supports an increased rating to 70 percent from December 5, 2013, the Board finds an even greater increase to a 100 percent rating is not supported.  The August 2016 examiner reported the Veteran was well groomed, cooperative, oriented and had intact senses.  His speech was also clear and no thought disorder was found.  There is no indication anywhere in the record of a gross impairment in thought process, delusions or hallucinations, inappropriate behavior, an inability to perform activities of daily living, or that the Veteran is a danger to others.  As discussed above, he did express and has received treatment for ongoing suicidal ideation, and his impairment from such is reflected in the increased rating to 70 percent.

The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Thus, the Board believes that based on the overall record, including the Veteran lay statements, the effects of the Veteran's depression symptoms were not described to be of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for a 100 percent schedular rating.  In other words, the most probative evidence of record shows that the Veteran's depression symptoms were of the similar type, frequency, and severity as those associated with a 70 percent rating. 

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during the relevant period on appeal.  

In sum, when resolving reasonable doubt in the Veteran's favor, the evidence supports a rating of 70 percent, but not higher, for the Veteran's service-connected major depressive disorder for the entire appeal period.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

B.  Low Back

The Veteran contends his low back disability rating should be increased above 20 percent due to an increase in severity, including ongoing severe flare-ups.  The Veteran's appeal period is determined to begin with the informal claim for an increased rating received February 17, 2010.

Legal Criteria

The General Rating Formula for evaluating the spine provides for a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5242.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks during the past 12 months; a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months; a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Following the Veteran's February 2010 claim for an increased rating, he was afforded a March 2010 VA examination.  The Veteran reported difficulty walking, as well as stiffness, fatigue, spasms, and decreased motion.  He reported severe pain exacerbated by physical activity.  Range of motion revealed flexion to 45 degrees with pain beginning at 25 degrees, and no reduction was noted after repetition.  Extension was limited to 5 degrees.  The examiner diagnosed him with chronic low back strain with intervertebral disc syndrome and sciatic nerve involvement.  He noted the effect of the condition on the Veteran's occupation and daily activities is mild.

A December 2015 statement was submitted by the Veteran in which he indicated his condition had worsened since the March 2010 examination.  He stated he needed a back brace constantly to alleviate his pain, could not tie his shoes or bend over to lift something off the floor.  He noted his pain flares to 9 or 10 out of 10, and motion is almost impossible due to the pain.  Similarly, an April 2016 statement was submitted by the Veteran in which he stated his back pain had worsened.  He indicated his flare-ups are constant, he can barely walk and his pain goes to 7 out of 10 or higher, with inflammation.  He noted limited standing before he has to sit down.

The claim came before the Board in September 2016 and was remanded for additional development, to include an additional VA examination to determine the current nature and severity of the disability.  The Veteran was afforded a July 2017 VA examination in which the examiner diagnosed the Veteran with low back strain with intervertebral disc syndrome, as well as radiculopathy of the bilateral lower extremities.  The Veteran reported flare-ups of the spine, and that his back swells, causing trouble sitting or standing.  Range of motion testing revealed flexion to 70 degrees and extension to 20 degrees, with pain causing functional loss.  Repetition was performed and did not cause additional lost motion.

With regard to the reported flare-ups, the examiner indicated the examination was not conducted during a flare-up.  He stated the examination is medically consistent with the Veteran's statements describing functional loss during flare-up and that weakness, fatigability, and incoordination significantly limit his functional ability with flare-ups.  He opined the Veteran's functional loss, including flare-ups, limits the Veteran's range of motion to 50 degrees flexion and 20 degrees extension.  Significantly, the examiner found no ankylosis.  Radiculopathy was also indicated with mild, constant pain and moderate, intermittent pain and numbness.  IVDS was noted with no episodes of bed rest during the previous 12 months.  No objective evidence of pain was found with non-weight bearing and passive range of motion was determined the same as active range of motion.  Lastly, the examiner concluded there is a worsening in the Veteran's symptoms, including the presence of radiculopathy in both lower extremities.  The Board notes the Veteran is service-connected presently for bilateral lower extremity radiculopathy, but did not request an increase in his 2010 claim for increase regarding his low back disability.  

A September 2017 correspondence was also submitted by the Veteran's representative.  He indicated due to his back symptoms, the Veteran cannot bend over to tie his shoes, has trouble getting dressed and has no ability to stand or sit down normally.  He stated flare-ups keep the Veteran in bed for about a week and totally incapacitate him as he is in constant pain, as well as severely hinder his activities of daily living.

When resolving reasonable doubt in his favor, the Board finds an increased rating to 40 percent is warranted for the entire appeal period for the Veteran's low back disability.  After reviewing all of the relevant clinical evidence and subjective complaints, including the presence of constant flare-ups, the Board finds that the evidence supports a rating of 40 percent for the appeal period.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The March 2010 examiner indicated range of motion was limited to 45 degrees of flexion, with pain beginning at 25 degrees.  Although the July 2017 examiner noted flexion to 70 degrees, he reported flexion was limited to 50 degrees when factoring in the Veteran's functional loss due to flare-ups.  The Board acknowledges the severity of the Veteran's ongoing and constant back flare-ups and finds that such symptoms support an increased rating.  Further, the severity of the flare-ups was properly addressed and considered by the July 2017 examiner when providing his opinion.  The Veteran's symptoms more closely approximate forward flexion limited to 30 degrees or less during the appeal period, when considering his functional loss due to flare-ups.  Thus, an increased rating to 40 percent is warranted.

Although an increase to 40 percent for the Veteran's low back disability is warranted, a further increase in excess of 40 percent is not supported.  Neither the lay nor medical evidence reflects ankylosis in the spine or incapacitating episodes requiring bed rest, supportive of a higher rating.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and such is absent from the record.  Moreover, a 100 percent rating is not warranted because unfavorable ankylosis of the entire spine has not been shown by the evidence.

In sum, after resolving any reasonable doubt in the Veteran's favor, an increased rating to 40 percent is warranted.  Moreover, the Board finds that the preponderance of evidence is against an increased rating in excess of 40 percent for the appeal period.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

C.  Right Ankle

The Board notes the Veteran was awarded an increased rating for his right ankle disability to 20 percent, effective October 26, 2005, in the November 2005 rating decision.  His 20 percent rating was continued in May 2009, November 2009, and October 2010 rating decisions.  Thereafter, the Veteran was afforded a January 2016 VA examination.

The Veteran's right ankle degenerative joint disease is currently rated under DCs 5010, 5271.  DC 5271 provides a 10 percent rating for moderate limited ankle motion and a 20 percent rating for marked limited ankle motion.  38 C.F.R. § 4.71a, DC.  The Veteran's right ankle disability is currently rated at 20 percent under Code 5271 for marked limitation of motion; and 20 percent is the maximum rating under Code 5271.  A schedular rating in excess of 20 percent is only available where ankylosis is shown.  38 C.F.R. § 4.17a, DC 5270.

The Veteran was afforded a January 2016 VA examination in which the examiner indicated the Veteran's right ankle swells frequently and he has pain all day.  Additionally, flare-ups of the ankle were reported, and that he cannot walk or drive at all during a flare-up.  The examiner noted the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  Range of motion testing revealed dorsiflexion to 7 degrees and plantar flexion to 25 degrees.  He further had pain with weight bearing and tenderness on palpation.  Significantly, the examiner found no ankylosis.

Additionally, an April 2016 statement was submitted by the Veteran in which he indicated flare-ups and that he could only walk a few steps due to the pain.

Ankle pain was noted throughout the VA treatment records.  A July 2016 VA record noted continuing ankle pain.  An October 2016 VA record indicated there is chronic edema and chronic right ankle pain and right ankle flares due to the weather and a May 2017 record similarly noted pain in his right ankle.

After review of the record during the appeal period, the Board finds a rating in excess of 20 percent is not warranted.  The current 20 percent rating is the maximum rating under DC 5271.  The Veteran does not have ankylosis of the ankle or other pathology that would warrant a higher rating.

The evidence of record from and including the January 2016 VA examination report shows that the Veteran has significant range of motion limitation, as well as reported flare-ups.  However, this evidence does not contain an indication that the Veteran had ankylosis and he does report such symptoms in the right ankle.

The January 2016 VA examiner noted swelling and reported flare-ups which prevent walking and driving.  She further found range of motion testing revealed dorsiflexion to 7 degrees and plantar flexion to 25 degrees.  However, the examiner found no ankylosis.

Therefore, the Veteran's symptomology was contemplated in its entirety in assigning the maximum disability rating under DC 5271 for marked limitation of motion of the right ankle.  Even considering the Veteran's functional loss, including flare-ups, the preponderance of the evidence is against a rating in excess of 20 percent for his service-connected right ankle disability.

IV.  TDIU

A TDIU may be assigned where the schedular rating is less than total and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C. § 1155; 38 C.F.R. § 4.16(a).

A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold. Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

The Veteran has many service-connected disabilities and several have been increased presently.  The Board finds he meets the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).

On his March 2010 application for entitlement to a TDIU, the Veteran reported that he became too disabled to work in January 2004 and last worked that same time.  He had indicated previously that he had mostly performed factory work in his career and was unable to work due to his ankle and back disabilities.  The Board determines based on the increased severity of the Veteran's service-connected disabilities, to include his major depressive disorder and back disability, and resolving reasonable doubt in his favor, entitlement to a TDIU is warranted from March 1, 2010.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The March 2010 VA spine examiner indicated range of motion was limited to 45 degrees of flexion, with pain beginning at 25 degrees.  Although the July 2017 examiner indicated flexion to 70 degrees, he reported flexion was limited to 50 degrees when factoring in the Veteran's functional loss due to significant flare-ups.

As noted above, the Veteran's service-connected major depressive disorder increased in severity in December 2013, as the Veteran was hospitalized at that time.  The Veteran's psychiatric symptoms, including ongoing suicidal ideation, caused significant occupational impairment.  Additionally, in April 2014, the Veteran was again admitted to the hospital for depression and suicidal ideation.  The Veteran reported he felt empty and was thinking about "ending it all."  He also indicated sleep difficulties, including night tremors, and anxiety.

The Veteran was also afforded an August 2016 VA psychiatric examination in which the examiner diagnosed the Veteran with recurrent and severe major depressive disorder, without psychotic features.  He indicated the level of psychiatric symptoms as "occupational and social impairment with deficiencies in most areas, such as work, school, family relations judgment, thinking and/or mood."  Symptoms noted include sleep problems, anxiety, flattened affect, disturbance of motivation and mood, difficulty in maintaining relationships, difficulty in adapting to stressful circumstances and suicidal ideation.

Additionally, the Board notes a May 2016 vocational assessment was submitted.  The examiner indicated the Veteran's combination of limitations render him unemployable.  She noted he has been out of work since 2004 and suffers from significant pain which would require him to take frequent breaks from his work duties, as well as take medication that would make him drowsy, resulting in difficulty concentrating and maintaining production.  She stated further based on his psychiatric symptoms, he could not work in complete isolation and there is no work which he could tolerate.  She concluded the Veteran is unemployable as a result of his service-connected disabilities since he stopped working in 2004.

Therefore, the Board finds that entitlement to a TDIU is warranted in this case.  As detailed above, the Veteran's depression has not resulted in total occupational and social impairment.  However, when resolving reasonable doubt in the Veteran's favor, and with consideration of his depression and other service-connected disabilities, the Board finds that his service-connected disabilities are of such severity to render him unable to secure or follow a substantially gainful occupation.

On this basis, the Board finds that the probative evidence, after resolving all reasonable doubt in the Veteran's favor, establishes that he is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities,.  Thus, entitlement to a TDIU is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim of service connection for sleep apnea is reopened; to this limited extent, the appeal is granted.

New and material evidence having been received, the claim of service connection for hypertension is reopened; to this limited extent, the appeal is granted.

Service connection for a gastrointestinal disorder is denied.

Service connection for GERD is denied.

A rating of 70 percent, but not higher, for major depressive disorder is granted, subject to the laws and regulations governing the payment of monetary awards.

A rating of 40 percent, but not higher, for the low back disability is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 20 percent for service-connected right ankle disability is denied.

A TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.

REMAND

A.  Sleep Apnea

With regard to the reopened claim of service connection for sleep apnea, the VA treatment records support an ongoing diagnosis for sleep apnea.  Additionally, the April 2017 representative's correspondence supports a possible link between sleep apnea and the Veteran's service-connected depression.  Further, the September 2017 correspondence indicates that the medications required for his service-connected disabilities, including sedatives and narcotic analgesics, can induce sleep apnea.  As the Veteran has not been afforded a VA examination for this claim, the Board finds that the low threshold of McLendon has been met.  Thus, he must be provided an examination to determine the etiology of his current sleep apnea, including if the disorder is related to his depression.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

B.  Hypertension

With regard to the reopened claim of service connection for hypertension, the Veteran was afforded a November 2015 VA examination.  The examiner diagnosed him with hypertension and opined the disorder is not related to service.  She stated his service treatment records do not show any high blood pressure readings and treatment did not begin for hypertension until years after service.  With regard to secondary service connection, a December 2015 VA opinion indicated the Veteran's hypertension is less likely than not the result of a service-connected condition.  He specifically stated the hypertension is not caused or aggravated by the service-connected psychiatric disorder or any medication used for treatment or any service-connected conditions.  He noted hypertension is a condition of the vascular system; or caused by endocrine or renal disorders, and is not related to his psychiatric disorder.  He stated the Veteran's medications have been reviewed and are not known to cause or aggravate his hypertension disorder.

In June 2016, medical literature was submitted in support of a link between hypertension and major depressive disorder.  Further, a September 2017 correspondence from the Veteran's representative indicates that based on submitted medical literature, there is a link between Duloxetine, prescribed for his service-connected depression, and hypertension.  Therefore, the Board finds an additional VA opinion is required to determine if the Veteran's hypertension was caused or aggravated by a service-connected disability, including medications for such.

C.  Right Great Toe

Lastly, in the January 2017 rating decision, the RO increased the Veteran's rating for right great toe fracture from noncompensable to 10 percent, effective August 10, 2016.  In October 2017, the Veteran submitted a timely notice of disagreement (NOD) on the proper standardized VA form.  Although the NOD was acknowledged by the RO later in October 2017, a statement of the case (SOC) has not yet been issued.  Thus, although the RO may be addressing this matter, the Board has jurisdiction to remand this issue for the issuance of an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to an appropriate examiner to address the nature and etiology of his claimed sleep apnea and hypertension.  The entire claims file should be reviewed by the examiner.  It is left to the examiner's discretion whether to physically examine the Veteran. 

Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified sleep apnea was caused, or aggravated, by a service-connected disorder, to include depression, and including prescription medication he takes for treatment.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified hypertension was caused, or aggravated, by a service-connected disorder, to include depression, and including prescription medication he takes for treatment.

The term "aggravated" in the above context refers to a worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability that is not due to the natural progress of the disease.

The medical literature of record suggesting a link between sleep apnea and hypertension, and a service-connected disability and/or medications, should be addressed by the examiner.

2. Then, issue the Veteran an SOC with respect to the issue of entitlement to increased rating for a right great toe disability.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

3. Finally, readjudicate the claims.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


